Exhibit 10.14


STITCH FIX, INC.
INDEPENDENT DIRECTOR COMPENSATION POLICY


APPROVED BY THE BOARD OF DIRECTORS FEBRUARY 28, 2018


Each member of the Board of Directors (the “Board”) of Stitch Fix, Inc. (the
“Company”) who is a non-employee director of the Company and who is not
affiliated with any of the purchasers of the Company’s Preferred Stock prior to
the Company’s initial public offering of Class A Common Stock (the “IPO”; each
such director, an “Independent Director”) will receive the compensation
described in this Independent Director Compensation Policy (the “Director
Compensation Policy”) for his or her Board service.
Cash Compensation
Commencing with the effective date of the registration statement pertaining to
the IPO, each Independent Director will receive the cash compensation set forth
below for service on the Board. The annual cash compensation amounts will be
payable in equal quarterly installments, in arrears following the end of each
quarter in which the service occurred, pro-rated for any partial quarters. All
annual cash fees are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Independent Directors: $50,000


2.    Annual Committee Member Service Retainer:
a.    Member of the Audit Committee: $10,000
b.    Member of the Compensation Committee: $7,500
c.    Member of the Nominating and Corporate Governance Committee: $5,000


3.
Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):

a.    Chairman of the Audit Committee: $20,000
b.    Chairman of the Compensation Committee: $15,000
c.    Chairman of the Nominating and Corporate Governance Committee: $10,000


4.    Annual Lead Independent Director Retainer: $10,000


Equity Compensation
Equity awards will be granted under the Company’s 2017 Incentive Plan (the
“Plan”). All stock options granted under the Director Compensation Policy will
be Nonstatutory Stock Options (as defined in the Plan), with a term of ten years
from the date of grant and an exercise price per share equal to 100% of the Fair
Market Value (as defined in the Plan) of the underlying Class A Common Stock on
the date of grant.
(a)Automatic Equity Grants.
(i)    Annual Grant. Without any further action of the Board or Compensation
Committee of the Board, at the close of business on the date of each annual
meeting of the Company’s stockholders (the “Annual Meeting Date”), each person
who is then an Independent Director will automatically receive a Nonqualified
Stock Option grant with an aggregate value of $150,000. Notwithstanding the
foregoing, any Independent Director who is a member of Board as of the IPO will
not receive a Nonqualified Stock Option grant until the Annual Meeting Date that
follows the date on which all equity award grants held by such Independent
Director as of the IPO have become fully vested.
(ii)    Initial Grant for New Directors. Without any further action of the Board
or Compensation Committee of the Board, each person who, after the IPO, is
elected or appointed for the first time to be an Independent Director will
automatically, upon the date of his or her initial election or appointment to be
an Independent Director (the “Commencement Date”), receive a Nonqualified Stock
Option grant with an aggregate value of $150,000, multiplied by a fraction, the
numerator of which is the number of days between the Commencement Date and the
then-scheduled next Annual Meeting Date (or, if such Annual Meeting Date has not
yet been scheduled, the first anniversary of the immediately preceding Annual
Meeting Date or such other date as is determined by the Board in its sole
discretion), and the denominator of which is 365.
(iii)    Option Value. The value of a stock option to be granted under the
Director Compensation Policy will be determined using the same method the
Company uses to calculate stock option awards to its employees, as approved by
the Compensation Committee of the Board.
(b)    Vesting; Change in Control. Each Nonstatutory Stock Option granted
pursuant to the Director Compensation Policy will vest on the earlier of the
first anniversary of its date of grant and the next Annual Meeting Date. All
vesting is subject to the Independent Director’s Continuous Service (as defined
in the Plan) through the applicable vesting date. Notwithstanding the foregoing
vesting schedule, for each Independent Director who remains in Continuous
Service with the Company until immediately prior to the closing of a Change in
Control (as defined in the Plan), his or her then-outstanding stock options will
become fully vested immediately prior to the closing of such Change in Control
in which their Service is terminated.
(c)    Remaining Terms. The remaining terms and conditions of each Nonstatutory
Stock Option, including transferability, will be as set forth in the Company’s
standard option agreement, in the applicable form adopted from time to time by
the Board or the Compensation Committee of the Board.


Expenses


The Company will reimburse each Independent Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board meetings and meetings of any committee of the Board;
provided, that the Independent Director timely submit to the Company appropriate
documentation substantiating such expenses in accordance with the Company’s
travel and expense policy, as in effect from time to time. To the extent that
any taxable reimbursements are provided to any Independent Director, they will
be provided in accordance with Section 409A of the Internal Revenue Code of
1986, including, but not limited to, the following provisions: (i) the amount of
any such expenses eligible for reimbursement during such individual’s taxable
year may not affect the expenses eligible for reimbursement in any other taxable
year; (ii) the reimbursement of an eligible expense must be made no later than
the last day of such individual’s taxable year that immediately follows the
taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.


Administration


The Board, or any committee to whom the Board delegates the requisite authority,
will administer the Policy. The Board (or such committee) will have the sole
discretion and authority to administer, interpret, amend and terminate the
Policy, and the decisions of the Board (or such committee) will be final and
binding on all persons having an interest in the Policy.




1

